Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



2.	Claims 17-19, 22-26 and 32-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Slayton et al. (US 2006/0074355 (provided in the IDS)) and in view of Davis Jr. (US 4,276,779).

3.	Addressing claim 17, Slayton discloses a system configured for controlled thermal modification of tissue, the system comprising:

an acoustic applicator including an arcuate ultrasound transducer configuration disposed on a common radius of curvature relative to a treatment site of the tissue, the arcuate ultrasound transducer configuration comprising a plurality of individual curvilinear ultrasound transducers arranged side to side on the common radius of curvature, each individual curvilinear ultrasound transducer having a radius of curvature and producing an individual focal zone of ultrasound energy such that each of the individual focal zones combine to form a rectangular focal zone is not focus at a point (see [0015], [0019-0020], [0038] and Fig. 3-4A; Fig. 4A is just one example; paragraphs [0038] discloses that all three can be flat or convex or concave; the intersect of 406A-B and 404 produce a square/rectangle focal zone; 406A-B is not phase array and do not focus on a point; a square is not a point; square is a special rectangle; by definition of rectangle it is not a point; point: a dot or other punctuation mark, in particular a period; only 404 is phase array that produce planar wave and not focus);
at least one of the plurality of individual curvilinear ultrasound transducers comprising a first frequency different than a second frequency of another of the plurality of individual curvilinear ultrasound transducers (see [0006] and [0025]); 
an ultrasound sensor to detect a reflected ultrasound image or an ultrasound intensity, thereby providing a real time indication of collagen density in a specific region of interest (see Figs. 4A-D, [0011], [0014] and [0020]; indicate collagen density is an intended used; ultrasound transducer use for imaging is an ultrasound sensor that detect a reflected ultrasound image and viewer could determine collagen density from the reflected ultrasound image; Slayton’s ultrasound transducer is capable of real time indication of collagen density.

However, Slayton does not disclose arcuate ultrasound transducer configuration comprises a plurality of different arcuate shapes and wherein each of the at least three arcuate ultrasound transducers comprises a different size and a different curvature. This is a designer choice that only require routine skill in the art as Slayton disclose the device could use many different shape/size transducer element (see [0038]). In the same field of endeavor, Davis, Jr. discloses arcuate ultrasound transducer configuration comprises a plurality of different arcuate shapes and wherein each of the at least three arcuate ultrasound transducers comprises a different size and a different curvature (see col. 8, lines 55-68, Figs. 4, 6 and 10, 11, annular and bowl shape are arcuate shapes, the pieces are different size and different curvature; examiner interprets the claim according to applicant’s Fig. 24B; basically elements 131, 130 and 132 each has different size and curvature; the two pieces to the left of 131 is similar in size and curvature with 130 and 132; 47B, 48B and 49B has different size and curvature). It would have been obvious to one of ordinary skill in the art at the time of the invention to have three transducer elements of different size and curvature as taught by Davis, Jr. because this provide simplicity due to small number of elements (see col. 9, lines 1-4).

4.	Addressing claims 18-19, 22-26 and 32-33, Slayton discloses:
wherein the rectangular focal zone is not focused at a point, and comprises a length, a width and a depth (see Figs. 4A-B and [0038]; the intersect of 406A-B and 404 produce a square/rectangle focal zone); 
wherein the plurality of individual curvilinear ultrasound transducers comprise at least one additional ultrasound transducer operated at a third frequency that is different than the first frequency and the second frequency (see [0006] and [0025]; transducer 102 could have more than 2 individual elements ( 3, 4, 5, etc.) and each element could operate at a different frequency; Davis, Jr. explicitly discloses at least three individual curvilinear ultrasound transducers (see Figs. 4, 6 and 10-11));
wherein the plurality of individual curvilinear ultrasound transducers comprise at least one ultrasound transducer operated at a different frequency than another ultrasound transducer (see Fig. 4, transducer element 404 has a different shape than transducer element 406A-B);
wherein individual curvilinear ultrasound transducers in the arcuate ultrasound transducer configuration have a smaller radius of curvature relative to the common radius of curvature about the treatment site (see [0036], Fig. 3, 4A and 4B, elements 404, 406A-B has smaller radius relative to the common radius of curvature about the treatment site; Davis, Jr. explicitly discloses at least three individual curvilinear ultrasound transducers (see Figs. 4, 6 and 10-11));
wherein the arcuate ultrasound transducer configuration comprises sections separated from each other, each section having a different radius of curvature (see Fig. 4A, angular curve of 406A and 406B are different from 404; according to applicant Fig. 24C the transducers on the two sides have angular curve different from the one in the middle; examiner interpret the claim as transducer elements are separate from each other and transducers on the two sides have angular curve different from the one in the middle);
wherein individual curvilinear ultrasound transducers have a smaller arc length relative to a common arc length about the treatment site (see Fig. 3-4, element 302, 404, 406A and 406B; arc length of each piece 406A, B is smaller than arc length of the common arc length; Davis, Jr. explicitly discloses at least three individual curvilinear ultrasound transducers (see Figs. 4, 6 and 10-11));
wherein selected individual curvilinear ultrasound transducers of the arcuate ultrasound transducer configuration have different focal depths, thereby enabling simultaneous controlled depth of ultrasound energy deposition into tissue (see [0019], [0032], [0035] and [0039]; Davis, Jr. explicitly discloses at least three individual curvilinear ultrasound transducers (see Figs. 4, 6 and 10-11));
wherein selected individual curvilinear ultrasound transducers of the arcuate ultrasound transducer configuration have different focal volumes, thereby enabling controlled volume of ultrasound energy deposition into tissue (see [0039], because this is 3D space therefore focal depth is the same as focal volumes; Davis, Jr. explicitly discloses at least three individual curvilinear ultrasound transducers (see Figs. 4, 6 and 10-11));
an ultrasound sensor configured to detect reflected ultrasound over the treatment site (see [0020], transducer 102 is the ultrasound sensor that detect reflected ultrasound over the treatment site to monitor temperature);
a controller configured to: direct a plurality of ultrasound energy beams from the arcuate ultrasound transducer configuration to the treatment site; control the ultrasound energy beams to intersect to establish a specific treatment volume in the tissue at the treatment site; and control ultrasound energy input to the tissue based on the sensed reflected ultrasound image or ultrasound intensity by an ultrasound sensor (see [0020-0021], [0034], [0041], [0043] Figs. 1 and 4, element 112 is controller; Slayton monitor treatment parameters to adjust treatment energy for optimal result (see [0034]).

5.	Claims 30-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Slayton et al. (US 2006/0074355(provided in the IDS)), in view of Davis Jr. (US 4,276,779) and further in view of Houser et al. (US 2002/0035361 (provided in the ids)).

6.	Addressing claim 30-31, Slayton does not disclose wherein the plurality of individual curvilinear ultrasound transducers are arranged in rows and columns, the individual curvilinear ultrasound transducers of each row being arranged side to side on the common radius of curvature, wherein individual focal zones of the plurality of individual curvilinear ultrasound transducers are configured to combine to produce a plurality of combined focal zones, each combined focal zone corresponding to a row of individual curvilinear ultrasound transducers, and wherein the plurality of combined focal zones are spaced along a length of the arcuate ultrasound transducer configuration at a distance equal to a distance between rows of individual curvilinear ultrasound transducers and wherein the plurality of combined focal zones are spaced along a length of the arcuate ultrasound transducer configuration at a distance equal to a distance between rows of individual curvilinear ultrasound transducers. Houser discloses wherein the plurality of individual curvilinear ultrasound transducers are arranged in rows and columns, the individual curvilinear ultrasound transducers of each row being arranged side to side on the common radius of curvature, wherein individual focal zones of the plurality of individual curvilinear ultrasound transducers are configured to combine to produce a plurality of combined focal zones, each combined focal zone corresponding to a row of individual curvilinear ultrasound transducers, and wherein the plurality of combined focal zones are spaced along a length of the arcuate ultrasound transducer configuration at a distance equal to a distance between rows of individual curvilinear ultrasound transducers and wherein the plurality of combined focal zones are spaced along a length of the arcuate ultrasound transducer configuration at a distance equal to a distance between rows of individual curvilinear ultrasound transducers (see Houser's Fig. 9; Slayton's Fig. 4A; Houser explicitly discloses individual focal zone and combine focal zones; Slayton discloses transducer arrange side to side on the common radius of curvature; examiner interprets the claim as each transducer element produce a focus zone and together they produce combine focal zones and the plurality of focal zones are equally space; as seen in applicant’s Fig. 27B; Fig. 9 of Houser is similar to Fig. 27B of applicant). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the plurality of individual curvilinear ultrasound transducers are arranged in rows and columns, the individual curvilinear ultrasound transducers of each row being arranged side to side on the common radius of curvature, wherein individual focal zones of the plurality of individual curvilinear ultrasound transducers are configured to combine to produce a plurality of combined focal zones, each combined focal zone corresponding to a row of individual curvilinear ultrasound transducers, and wherein the plurality of combined focal zones are spaced along a length of the arcuate ultrasound transducer configuration at a distance equal to a distance between rows of individual curvilinear ultrasound transducers and wherein the plurality of combined focal zones are spaced along a length of the arcuate ultrasound transducer configuration at a distance equal to a distance between rows of individual curvilinear ultrasound transducers as taught by Houser because this allow the system using plurality of combines focal zones to treat multiple regions. 

Response to Arguments

Applicant's arguments filed 04/29/22 have been fully considered but they are not persuasive. Applicant argues Slayton’s transducer are phase array and focus at a point. Applicant’s argument is not persuasive because transducer element 406A-B is not phase array and do not focus on a point; a square is not a point; square is a special rectangle; by definition of rectangle it is not a point; point: a dot or other punctuation mark, in particular a period. Affidavit had been considered but does not overcome prior art rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2002/0068869 (see Figs. 9 and 10; multiple curve transducers arrange side to side not phase array produce each beam to form a combine focus of rectangular shape); US 5,533,401 (see Fig. 1, multiple curve transducers arrange side to side not phase array produce each beam that is not a point)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793